Citation Nr: 0000125	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  95-33 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ORDER


The veteran had honorable active service from June 1971 to 
October 1973.

On May 12, 1998, the Board denied the veteran's above-listed 
claims.  However, after the Board issued its decision, it was 
discovered that the veteran's notice of a Board hearing was 
mailed to an old address that may have precluded the veteran 
from showing up for the hearing.  Further inspection revealed 
that the veteran's new address had been available to the VA 
but had not been used.  Upon review, the United States Court 
of Veterans Appeals [the Court], in McKnight v. West, No. 98-
1780 (U.S. Vet. App. Mar. 19, 1999), granted the VA's motion 
to vacate the Board's decision based on a denial of due 
process.  The claim has since been returned to the Board.

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant when there is a denial of 
due process.  38 C.F.R. § 20.904 (1998).  Since issuance of 
the Court's decision, a request has been submitted on behalf 
of the veteran to vacate the Board's May 12, 1998.  Because 
there was an error in due process, the error should be 
corrected in such a manner that a fair and fully informed 
decision may be made on the appeal.

In view of the foregoing, the Board will VACATE its May 12, 
1998, decision in its entirety.  Following entry of this 
order to vacate, a member of the Board who had not decided 
the case previously will consider the case and render a 
decisoin on the appeal from the rating decision under 
consideration as if the Board's May 12, 1998, decision was 
never issued.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

